NUMBER 13-17-00422-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NOE SANCHEZ MOYA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Contreras

      Appellant Noe Sanchez Moya attempts to appeal his conviction for driving while

intoxicated. See TEX. PENAL CODE ANN. § 49.09 (West, Westlaw through 2017 1st C.S.).

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       This Court notified appellant’s counsel of the trial court’s certification and ordered

counsel to: (1) review the record; (2) determine whether appellant has a right to appeal;

and (3) forward to this Court, by letter, counsel’s findings as to whether appellant has a

right to appeal, or, alternatively, advise this Court as to the existence of any amended

certification.   Appellant’s counsel failed to respond to this Court’s directive, and we

abated this matter to the trial court to determine why counsel failed to comply with this

Court's order. We further requested the trial court, if it determined that counsel is unable

to represent appellant in this matter, to conduct a hearing to determine whether appellant

desires to prosecute the appeal, whether appellant is indigent, and whether appellant is

entitled to appointed counsel.

       Upon abatement, the trial court allowed appellant’s counsel to withdraw and

appointed new counsel for appellant. The trial court’s findings and conclusions stated,

in part, that “[a]lthough this court continues to believe that Defendant Moya does not have

a right to appeal this case, it recognizes the need to consider the issues of whether

Defendant Moya wants to pursue this appeal, is indigent, and is entitled to appointed

counsel.”

       On November 21, 2017, newly appointed counsel for appellant filed a response to

this Court’s order regarding appellant’s right to appeal. Counsel’s response states that

after reviewing pertinent case law, as well as the record, he has not identified a basis for

this appeal to go forward.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.
TEX. R. APP. P. 25.2(d); see id. R. 37.1, 44.3, 44.4.   Accordingly, this appeal is

DISMISSED.

                                                  DORI CONTRERAS
                                                  JUSTICE

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed
14th day of December, 2017.




                                        3